DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a final Office Action in response to Applicant’s submission filed on October 20, 2021. Claims 1, 7 and 13 have been amended. 
Currently claims 1-13 are pending. Claims 1, 7 and 13 are independent.  

Response to Amendments
Applicant’s Amendments necessitated the new ground(s) of rejection in this Office Action.
Application’s amendments to claims 1, 7 and 13 are NOT sufficient to overcome the 35 U.S.C. § 101 rejection as set forth in the previous Office Action. Therefore, the 35 U.S.C. § 101 rejection to claims 1-13 has been maintained.


Response to Arguments
Applicant’s arguments filed on October 20, 2021 have been fully considered but they are not persuasive.
In the Remarks on page 6, Applicant’s arguments regarding the 35 U.S.C. § 101 rejection that independent claims 1, 7 and 13 have been amended to recite “output[ing] candidate plans of the plurality of allocation plans according to an order of the number of the workers and a work time.” Therefore, the claims integrate the judicial exception into a practical application.
In response to Applicant’s arguments, the Examiner respectfully disagrees. In order for a claim to integrate the exception into a practical application, the additional claimed elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See Revised 2019 Guidance. Here, Application did not specific which additional element or combination of elements that integrate the judicial exception into a practical application, and the Specification does not provide the detail on how “outputting the candidate plans” reflects an improvement to the functioning of the computer itself, or another technology or technical. At best, outputting the candidate plans is no more than displaying the candidate plans on a display, which does not improve the functioning of the computer itself, or another technology or technical. (All judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).



In the Remarks on page 7, Applicant argues neither Morris nor Ma appear to teach or suggest “output[ting] candidate plans of the plurality of allocation plans according to an order of the number of the workers and a work time.”
In response to Applicant’s arguments, the Examiner respectfully disagrees. Morris discloses the system includes an output interface for providing the optimized scenario and the optimized probability of completion to a user (see col. 3, lines 37-41); generating action plan based on a selected scenario (see col. 11, lines 8-54); and the system also includes one or more output 258 for providing to a user at least one scenario to schedule the workflows, along with information about the scenario, such as an estimated probability of completion associated with the scheduled scenario (see col. 12, lines 30-34). Thus, Morris suggests at least using an output interface for providing the allocation plans to a user. However, new ground(s) of rejection may be applied.




Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention. 

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The added subject matter which is not in the original specification is as follows:
Claims 1 and 13 recite “output/outputting candidate plans of the plurality of allocation plans according to an order of the number of the workers and a work time.” The newly added limitations appear to constitute new matter. Applicant did not point out, nor was Examiner able to find, any support for these newly added limitations in the specification as originally filed. Applicant is required to cancel the new matter throughout the application in the reply to this Office Action.
Claims 2-12 are also rejected for the same reason as each depends on the rejected claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-6 are directed to a device comprising a memory and a processor, which falls within the statutory category of a machine; Claims 7-12 are directed to a method for personnel allocation, which falls within the statutory category of a process; and claim 13 is directed to a non-transitory computer-readable storage medium storing a program, which falls in the statutory category of a product. Thus, Step 1 is satisfied.
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55. 
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  
Taking the method claims as representative, claim 7 recites limitations of “receiving a simulation condition, acquiring a plurality of allocation plans, outputting candidate plans of the plurality of allocation plans, dividing a work time for one day or orders to be processed, and executing the multi-objective optimization.” The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover 
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 7 recites “a computer” for executing the method. Reciting “a processor” for executing the personnel allocation formulation method, the processor is recited at a high level of generality and is invoked as a tool to perform the generic functions in the claims to carry out the abstract idea, the generic functions including receiving [data over a network], and displaying the plans [with a display]. Thus, the processor is no more than a generic computer that performs generic functions to carry out the abstract idea as claimed, whether it is considered individually or in an ordered combination with the claim limitations, nothing in the claims reflects an improvement to the functioning of a computer itself, or another technology or technical field, or imposes any meaningful limits on practicing the abstract idea. Accordingly, the additional element does not integrate the recited judicial exception into a practical application, and the claims are directed to the abstract idea. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claim as described in Prong Two above, nothing in the subject matter claimed that transforms the abstract idea into an inventive concept. The same analysis applies here in Step 2B. 
buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting, displaying, and manipulating data, Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340, 121 USPQ2d 1940, 1946 (Fed. Cir. 2017); and Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)). Thus, Simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to “significantly more” than the abstract idea because they neither (1) reflects any improvements to the functioning of a computer itself, or another technology or technical field; (2) applies or uses of, a particular machine (MPEP 2106.05(b)); (3) effects a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); nor (4) provides some meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment (MPEP 2106.05(e). 
For the foregoing reasons, claims 7-12 cover subject matter that is judicially-excepted from patent eligibility under § 101. The other independent claims - device claims 1-6 and product claim 13 parallel claims 7-12 —similarly cover claimed subject matter that is judicially-excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al., (US 8583467, hereinafter: Morris), and in view of Ma et al., (US 2012/0035972, hereinafter: Ma), and further in view of Suemitsu et al., (US 2017/0369245, hereinafter: Suemitsu). 
Regarding claim 1, Morris discloses a personnel allocation formulation device configured to formulate an 5allocation plan for workers for each phase in a distribution center in which a phase of picking up products to be delivered based on orders, a phase of inspecting the picked-up products, and a phase of packing the inspected products are executed by workers (see col. 2, line 58 to col. 3, line 13; col. 4, lines 15-26), the personnel allocation formulation device comprising: 
a memory (see col. 14, lines 19-45); and  
10a processor coupled to the memory (see col. 14, lines 6-45) and configured to: 
receive a simulation condition (see col. 2, lines 1-18, col. 10, lines 18-54); and 
wherein the acquiring includes:

execute the multi-objective optimization in units of respective divided 20parts (see col. 7, line 9 to col. 8, line 26, col. 9, lines 13-24, col. 10, lines 33-67, col 11, lines 22-64).

Morris discloses developing efficient resource allocation plans for business to achieve their objectives; generating scenarios for scheduling workflows using optimization techniques, allowing a user to review the scenario, and generating action plans; determining the scenarios by using a multi-level optimization formulation to each level and objective for grooving the allocation of resources and/or scheduling workflows; and the user can select at least one scenario for executing the workflows and cause an action plan to be subsequently generated (see col. 1, lines 26-41, col. 4, lines 15-26; and col. 7, line 49 to col. 8, line 12; and col. 10, lines 33-54).
Morris does not explicitly disclose acquire a plurality of allocation plans for the workers; however, Ma in an analogous art for optimizing resources allocation discloses
  acquire a plurality of allocation plans for workers that optimize at least one of optimization items including a number of the workers and a number of the orders that are processable by executing multi-objective optimization using a line 15simulator based on the received simulation condition (see Fig. 9, # 904; ¶ 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morris to include teaching of Ma in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would 
Morris discloses one or more output for providing to a user at least one scenario to schedule the workflows (see col. 12, lines 17-45).
Morris and Ma do not explicitly disclose the following limitations; however, Suemitsu in an analogous art for shipping allocation discloses
output candidate plans of the plurality of allocation plans according to an order of the number of the workers and a work time (see ¶ 51, ¶ 75-76). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morris and in view of Ma to include teaching of Suemitsu in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Morris discloses the personnel allocation formulation device according to claim 1, wherein the processor is configured to adjust a sequence of orders to be processed, in accordance with each of 25the plurality of acquired allocation plans (see Fig. 5, # 204; col. 2, lines 19-31, col. 11, lines 22-54).
  
Regarding claim 4, Morris discloses the personnel allocation formulation device according to claim 1, wherein 17Fujitsu Ref. No.: 17-01781 the processor is configured to display the plurality of acquired allocation plans in a selectable manner (see col. 12, lines 35-67).  

Regarding claim 5, Morris discloses the personnel allocation formulation device according to claim 4, wherein 5the processor is configured to when an alteration to one of the displayed allocation plans is received, display an allocation plan after the alteration (see col. 11, lines 1-21 and col. 12, lines 35-67).  

Regarding claim 6, Morris discloses the personnel allocation formulation device according to claim 5, wherein, 10in a case where one of the allocation plans is selected, the processor is configured to utilize the selected one of the allocation plans for multi-objective optimization when a new allocation plan is to be acquired (see col. 7, line 59 to col. 8, line 13; col. 9, lines 25-38).  

Regarding claim 7, Morris discloses a personnel allocation formulation method executed by a computer to 15formulate an allocation plan for workers for each phase in a distribution center in which a phase of picking up products to be delivered based on orders, a phase of inspecting the picked-up products, and a phase of packing the inspected products are executed by workers (see col. 2, line 58 to col. 3, line 13; col. 4, lines 15-26), the personnel allocation formulation method comprising: 
receiving a simulation condition (see col. 2, lines 1-18, col. 10, lines 18-54); and  
wherein the acquiring includes;  
25dividing a work time for one day or orders to be processed in one day at the distribution center into a plurality of parts (see col. 5, lines 12-18, col. 8, line 27 to col. 9, line 11), and 
executing the multi-objective optimization in units of respective divided parts (see col. 7, line 9 to col. 8, line 26, col. 9, lines 13-24, col. 10, lines 33-67, col 11, lines 22-64).  

Morris discloses developing efficient resource allocation plans for business to achieve their objectives; generating scenarios for scheduling 
Morris does not explicitly disclose acquire a plurality of allocation plans for the workers; however, Ma in an analogous art for optimizing resources allocation discloses
 acquiring a plurality of allocation plans for workers that optimize at least one of optimization items including a number of the workers and a number of the orders that are processable by executing multi-objective optimization using a line simulator based on the received simulation condition (see Fig. 9, # 904; ¶ 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morris to include teaching of Ma in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8, Morris discloses the personnel allocation formulation method according to claim 7, 18Fujitsu Ref. No.: 17-01781 wherein the acquiring includes acquiring a sequence of orders to be processed is adjusted in accordance with each of the plurality of acquired allocation plans (see Fig. 5, # 204; col. 2, lines 19-31, col. 11, lines 22-54).  

Regarding claim 10, Morris discloses the personnel allocation formulation method according to claim 7, wherein the personnel allocation formulation method further comprising 10displaying the plurality of acquired allocation plans in a selectable manner (see col. 12, lines 35-67).  
Regarding claim 11, Morris discloses the personnel allocation formulation method according to claim 10, wherein the displaying includes displaying, when an alteration to one of the displayed allocation plans is received, an allocation plan after the alteration is 15displayed (see col. 11, lines 1-21 and col. 12, lines 35-67).  
Regarding claim 12, Morris discloses the personnel allocation formulation method according to claim 11, wherein the acquiring includes, in a case where one of the allocation plans is selected, utilizing the selected one of the allocation plans for multi-objective 20optimization when a new allocation plan is to be acquired (see col. 7, line 59 to col. 8, line 13; col. 9, lines 25-38).  
Regarding claim 13, Morris discloses a non-transitory computer-readable storage medium storing a personnel allocation formulation program that formulates an allocation plan for workers for each phase in a distribution center in which a phase of picking up products to be 25delivered based on orders, a phase of inspecting the picked-up products, and a phase of packing the inspected products are executed by workers, the personnel allocation formulation program causing a computer to execute a process (see col. 2, line 58 to col. 3, line 13; col. 4, lines 15-26), the process comprising: 
receiving a simulation condition (see col. 2, lines 1-18, col. 10, lines 18-54); and  
30 wherein the acquiring includes:  
5dividing a work time for one day or orders to be processed in one day at the distribution center into a plurality of parts (see col. 5, lines 12-18, col. 8, line 27 to col. 9, line 11), and 
executing the multi-objective optimization in units of respective divided parts (see col. 7, line 9 to col. 8, line 26, col. 9, lines 13-24, col. 10, lines 33-67, col 11, lines 22-64).  


Morris does not explicitly disclose acquire a plurality of allocation plans for the workers; however, Ma in an analogous art for optimizing resources allocation discloses
 acquiring a plurality of allocation plans for workers that optimize at least 19Fujitsu Ref. No.: 17-01781 one of optimization items including a number of the workers and a number of the orders that are processable by executing multi-objective optimization using a line simulator based on the received simulation condition (see Fig. 9, # 904; ¶ 75).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morris to include teaching of Ma in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computation efficiency, in turn of operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Morris discloses one or more output for providing to a user at least one scenario to schedule the workflows (see col. 12, lines 17-45).
Morris and Ma do not explicitly disclose the following limitations; however, Suemitsu in an analogous art for shipping allocation discloses
.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris and in view Ma and Suemitsu as applied to claims 1, 2, 4-8 and 10-13 above, and further in view of Masuda et al., (WO2006067829A1, hereinafter: Masuda). 
Regarding claims 3 and 9, Morris, Ma and Suemitsu do not explicitly the following limitations; however, Masuda in an analogous art for work allocating management discloses the personnel allocation formulation device according to claim 1 and the method according to claim 7, wherein the optimization items include a movement distance of the workers (see Abstract; ¶ 28-29, ¶ 32 and ¶ 40-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Morris and in view of Ma and Suemitsu to include the teaching of Masuda in order to gain the commonly understood benefit of such adaption, such as providing the benefit of an additional layer of granularity in the analysis, resulting in more focused solution, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kodama et al., (US 2006/0200264) discloses a system for assigning works carried out by workers based on skill level and movement distances.  
Zhao et al., (US 2018/0310296) discloses a method for resource scheduling for vehicles based on the distance between the nodes and the movement trend to allocate available time-frequency resources.
Nishikawa et al., (US 2013/0086270) discloses a method for resource allocation by obtaining a plurality of generated allocation plans, evaluating performances of the plurality of generated allocation plans, and selecting the allocation plan with the highest evaluation value from among the plurality of allocation plans.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624